DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 February 2020, 25 November 2020, 31 March 2021, 2 November 2021 and 9 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0311300 by Hansen et al. (Hansen hereinafter) in view of US 2014/0239721 by Sgarroni.

Regarding claim 1, Hansen discloses an information processing device [see at least Figures 6, 7 and 9, (601)] comprising: a first port [see at least Figure 7, (624) to (623) to (601)] for supplying power to one or more other information processing device by current [see at least Figure 6b, (626)]; a second port [see at least Figure 7, (402) or (502)] provided so as to configure a closed loop with the one or more information processing device connected in series through a power line from the first port [see at least Figure 6b, (632); paragraph 0106]; 
a 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize wireless communication and power-line communication (PLC) as these are well-known communication methods which allows for eliminates the need for a wired connection, thus improving compatibility (wireless communication) or eliminates the need to run a separate data cable while utilizing existing power lines (PLC).

Regarding claim 2, Hansen in view of Sgarroni teaches the information processing device according to claim 1.
Sgarroni discloses further comprising a pairing execution section for pairing the control device with the wireless communication section by short-range wireless communication of a predetermined method [see at least paragraph 0086, Bluetooth and Zigbee as examples].

Regarding claim 3, Hansen in view of Sgarroni teaches the information processing device according to claim 1.
Hansen discloses wherein the transmission section further includes: a transmission information generation [see at least Figure 6b, (628)] section for generating transmission information including control information received from the control device and information indicating a reception destination of the desired information processing device [see at least paragraph 0123]; and a transmission control section [see at least Figure 6b, (628)].


Regarding claim 4, Hansen in view of Sgarroni teaches the information processing device according to claim 1.
Hansen discloses wherein the information processing device includes a battery unit for supplying power to an own information processing device or other information processing device [see at least paragraph 0125].

Regarding claim 5, Hansen in view of Sgarroni teaches the information processing device according to claim 1.
Sgarroni discloses wherein the wireless communication section includes a short-range wireless communication section for executing short-range wireless communication in a predetermined method with the control device [see at least paragraph 0086].

Regarding claim 6, Hansen in view of Sgarroni teaches the information processing device according to claim 1.
Hansen discloses wherein the one or more other information processing device is connected in a daisy chain type [see at least Figure 9c, (601) to (901) to (201b)].

Regarding claim 7, Hansen in view of Sgarroni teaches the information processing device according to claim 1.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0311300 by Hansen et al. (Hansen hereinafter) in view of US 2014/0239721 by Sgarroni in further view of US 2007/0210898 by Berglund et al (Berglund hereinafter).

Regarding claim 8, Hansen in view of Sgarroni teaches the information processing device according to claim 1.
Hansen in view of Sgarroni fails to teach wherein the one or more other information processing device is connected in a loop type.  However, Berglund discloses this configuration [see at least Figure 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a loop type configuration so as to still be able to communicate with various attached devices in the event of a break in the line, thus preventing failure of the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reed (US 2016/0120010) discloses a powerline lighting system.
Endo (US 2006/0077046) discloses a powerline control device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836